Heydeneeldt, Justice,
delivered the opinion of the Court, Murray, Justice, concurring.
Appeal from the refusal of a continuance.
The defendant’s answer was filed May 10th, 1852, and the application for a continuance, to take the testimony of a witness in New York, was filed June 14th, 1852, during which time no attempt was made to sue out a commission for the purpose.
This is not sufficient diligence to entitle a party to the indulgence applied for. One half of the time which would be required to take the testimony, was allowed to elapse without *599action. When the distance and delay are so great, every consideration requires that parties should be held to the strictest diligence.
Judgment affirmed, with costs.